811 F.2d 1506Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James O. MACAULEY, Defendant-Appellant.
No. 86-5144.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 24, 1986.Decided Feb. 2, 1987.

Before RUSSELL, PHILLIPS and WILKINSON, Circuit Judges.
James O. Macauley, appellant pro se.
Jeffrey F. Michelland, Office of the United States Attorney, for appellee.
PER CURIAM:


1
James D. Macauley appeals his conviction for soliciting passengers at the Washington Dulles International Airport, within the special maritime and territorial jurisdiction of the United States, in violation of 14 C.F.R. Sec. 159.4(b)(1).  Macauley seeks to have his conviction set aside based on (a) his belief that the government's witness gave false testimony;  and (b) the trial court's refusal to hear all of his testimony.  We have examined the transcript of Macauley's trial and the record in this case and find Macauley's assignments of error to be without merit.  Finding that the facts and legal arguments are adequately presented in appellant's brief and the record, that the decisional process would not be aided significantly by oral argument, and that Macauley's contentions are without merit, we dispense with oral argument pursuant to Fed.R.App.P. 34(a) and Local Rule 34(a) and affirm the judgment of the district court.


2
AFFIRMED.